                         Case 1:19-cr-00931-WHP Document 51
                                                         52 Filed 10/15/20 Page 1 of 1
                                        Simpson Thacher & Bartlett                                  LLP
                                                      4 25   LEX INGTON A VE NUE
                                                     NEW YORK, NY     100 17 - 3 9 54



                                                   TELEP HONE:   + 1- 21 2- 4 55- 20 0 0
                                                    FACSIMILE:   + 1- 21 2- 4 55- 2 50 2

 Dir ect Di al Num ber                                                                                                          E- ma il A ddr es s
 +1 - 21 2- 455- 30 70                                                                                       Br o ok e. Cuci n ell a@ s t bl aw. com




             BY ECF                                                                     October 15, 2020

             The Honorable William H. Pauley III
             United States District Judge
             Southern District of New York
             500 Pearl St.
             New York, NY 10007

             Re:         United States v. Daniels, 19 Cr. 931-WHP-3 (S.D.N.Y.)
             Dear Judge Pauley:
                    We represent Defendant Quinteria Daniels in the above-captioned case. We write to
             request, with the consent of the Government and Pre-Trial Services, a modification of Ms.
             Daniels’s conditions of release to allow her to take her children, on one day this weekend, to
             an indoor play center for her daughter’s birthday, as described below. On November 25,
             2019, Ms. Daniels was ordered released on a $50,000 Appearance Bond to be secured by two
             financially responsible persons. Among other conditions of her release, Ms. Daniels was
             subject to a restriction limiting her travel to the Southern and Eastern Districts of New York
             and the District of New Jersey. On August 27, 2020, Ms. Daniels’s bail was modified to
             include home detention in Harrisburg, Pennsylvania.

                     We respectfully request that Ms. Daniels be allowed to take her daughters to Monkey
             Joe’s, a children’s indoor play center, located at 3608 Hartzdale Drive in Camp Hill,
             Pennsylvania, one town over from Harrisburg, this Saturday, October 17, 2020, to celebrate
             her oldest daughter’s birthday (which falls on October 20th). As Your Honor is aware, Ms.
             Daniels is scheduled for a change of plea hearing on October 21, 2020, and is fully committed
             to appearing in Court that day.

                     We have conferred with Ms. Daniels’s Pretrial Officer in Pennsylvania, who consents
             to this request. AUSA Rebecca Dell advised she was happy to defer to pretrial.

                         Thank you for your consideration.
                                                                                        Respectfully submitted,
               Application granted.
                                                                                        /s/ Brooke Cucinella
                                                                                        Brooke Cucinella
             cc:         AUSA Rebecca Dell


BEIJING        HONG KONG      HOUSTON    LONDON   LOS ANGELES       PALO ALTO           SÃO PAULO    SEOUL   TOKYO       WASHINGTON, D.C.
